


Exhibit 10.20

 

DOLLAR GENERAL CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made effective as of [Date] (the “Grant
Date”), between Dollar General Corporation, a Tennessee corporation (hereinafter
called the “Company”), and [Name] (hereinafter referred to as the “Grantee”). 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Amended and Restated 2007 Stock Incentive Plan for Key Employees of
Dollar General Corporation and its Affiliates, as amended from time to time (the
“Plan”), the terms of which are hereby incorporated by reference and made a part
of this Agreement.

 

WHEREAS, the Company desires to grant the Grantee a restricted stock unit award
as provided for hereunder, ultimately payable in shares of Common Stock of the
Company, par value $0.875 per Share (the “Restricted Stock Unit Award”),
pursuant to the terms and conditions of this Agreement and the Plan; and

 

WHEREAS, the committee of the Company’s Board appointed to administer the Plan
(the “Committee”) has determined that it would be to the advantage and in the
best interest of the Company and its shareholders to grant the Restricted Stock
Unit Award provided for herein to the Grantee;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.              Grant of the Restricted Stock Unit.  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement, the Company hereby grants to the Grantee [xxxx] Restricted Stock
Units. A “Restricted Stock Unit” represents the right to receive one share of
Common Stock upon satisfaction of the vesting and other conditions set forth in
this Agreement.  The Restricted Stock Units shall vest and become nonforfeitable
in accordance with Section 2 hereof.

 

2.              Vesting.

 

(a) The Restricted Stock Units shall become vested and nonforfeitable on the
first anniversary of the Grant Date (the “Vesting Date”), so long as the Grantee
continues to serve as the Chairman of the Company’s Board of Directors through
the Vesting Date.

 

(b) Notwithstanding the foregoing, to the extent the Restricted Stock Units have
not previously terminated or become vested and nonforfeitable (i) if the Grantee
ceases to serve as the Chairman of the Board due to the Grantee’s death or
Disability (as defined below), then 100% of the Restricted Stock Units that
would have become vested and nonforfeitable on the Vesting Date if the Grantee
had remained Chairman of the Board through such date will become vested and
nonforfeitable upon such death or Disability; (ii) if the Grantee ceases to
serve as the Chairman of the Board due to his removal from such Chairman
position by the Board of Directors for any reason or for no reason or due to his
failure to be re-elected to the Board by the shareholders of the Company (in
each case, a “Termination Event”), then a Pro-Rata Portion (as defined below) of
the Restricted Stock Units (rounded to the nearest whole share) that would have
become vested and nonforfeitable on the Vesting Date if the Grantee had remained
Chairman of the Board shall become vested and

 

1

--------------------------------------------------------------------------------


 

nonforfeitable as of the last day of service in such Chairman position and all
remaining Restricted Stock Units shall be automatically forfeited to the Company
and cancelled.  For purposes of this Section 2(b) only, a “Pro-Rata Portion” is
determined by a fraction (not to exceed one), the numerator of which is the
number of months in the 12-month fiscal year of the Company for which the
Restricted Stock Unit Award was made during which the Grantee continuously
served as Chairman of the Board and the denominator of which is 12.  Grantee
will be deemed to serve as Chairman of the Board for a month if the Termination
Event occurs after the fifteenth (15th) day of a month;  and (iii) the
Restricted Stock Units shall become immediately vested and nonforfeitable as to
100% of the shares of Common Stock subject to such Restricted Stock Units
immediately prior to a Change in Control so long as the Grantee serves as
Chairman of the Board through the date of the Change in Control. If the
Grantee’s service on the Board or as Chairman of the Board terminates prior to
the Vesting Date and none of the vesting provisions in this Section 2(b) apply
or has not applied, then all unvested Restricted Stock Units at the date of such
termination of Board service shall be automatically forfeited to the Company and
cancelled.

 

(c)          For the purposes of this Agreement, Disability shall have the
meaning as provided under Section 409A(a)(2)(C)(i) of the Code.

 

(d)         For purposes of this Agreement, a Change in Control (as defined in
the Plan) will be deemed to have occurred with respect to the Grantee only if an
event relating to the Change in Control constitutes a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Treas. Reg.
Section 1.409A-3(i)(5).

 

3.              Entitlement to Receive Common Stock.

 

(a)         Shares corresponding to the number of Restricted Stock Units granted
herein (“RSU Shares”) are to be paid to the Grantee on the Vesting Date or, if
earlier, upon the Grantee’s death or Disability, upon a Change in Control, or
upon a Termination Event (but only to the extent the RSU Shares are vested at
the time of termination pursuant to Section 2).  [Only applicable to future
awards for fiscal year service following fiscal 2016: However, if the Grantee
has made a timely and valid irrevocable election to defer receipt of all or any
portion of the vested RSU Shares in accordance with the provisions of the RSU
Award Deferral Election Form provided to the Grantee and returned it to the
Company prior to December 31 of the calendar year preceding the Grant Date (such
shares, the “Deferred Shares”), any such Deferred Shares shall instead be paid
on the date so elected by the Grantee pursuant to such RSU Award Deferral
Election Form, or, if earlier, upon the Grantee’s death or Disability or upon a
Change in Control.]

 

(b)         On any date on which any RSU Shares are to be paid to the Grantee in
accordance with Section 3(a) above, the Company shall deliver to the Grantee or
the Grantee’s legal representative or, if the Grantee is deceased, the Grantee’s
designated beneficiary, or, if none, his personal representative, a share
certificate or evidence of electronic delivery of such RSU Shares in the amount
of the RSU Shares so delivered to the Grantee, and such RSU Shares shall be
registered in the name of the Grantee.

 

(c)          The shares of Common Stock deliverable upon the payment of a vested
Restricted Stock Unit may be either previously authorized but unissued Shares or
issued Shares, which have then been reacquired by the Company. Such Shares shall
be fully paid and nonassessable.

 

2

--------------------------------------------------------------------------------


 

(d)         Only whole shares of Common Stock shall be delivered in payment of a
vested Restricted Stock Unit.  To the extent a vested Restricted Stock Unit
(including any additional Restricted Stock Units [applicable only to future
awards made for service for fiscal years after fiscal 2016: or Deferred Shares]
credited from dividends pursuant to Section 4 below), includes a fractional
share, on the date the RSU Shares [applicable only to future awards made for
service for fiscal years after fiscal 2016: or Deferred Shares] are to be paid
to the Grantee, such fractional share shall be paid to the Grantee or the
Grantee’s legal representative or, if the Grantee is deceased, the Grantee’s
designated beneficiary, or, if none, his personal representative, in cash, in an
amount that equals the Fair Market Value of such fractional share on such
payment date.

 

4.              Dividend Equivalents.  In the event that the Company pays any
ordinary dividend (whether in cash, shares of Common Stock or other property) on
its Shares, on the date such dividend is paid to shareholders the Grantee shall
be credited, based on the number of unvested Restricted Stock Units held by the
Grantee [applicable only to future awards made for service for fiscal years
after fiscal 2016: and the number of Deferred Shares (if any) that the Grantee
is entitled to receive, in each case] as of the record date of such dividend,
with additional Restricted Stock Units [applicable only to future awards made
for service for fiscal years after fiscal 2016: or Deferred Shares, as
applicable,] that reflect the amount of such dividend (or if such dividend is
paid in shares of Common Stock or other property, the fair value of the
dividend, as determined in good faith by the Board).  Any such additional
Restricted Stock Units [applicable only to future awards made for service for
fiscal years after fiscal 2016: and Deferred Shares, as applicable,] shall be
subject to all terms and conditions of this Agreement.

 

5.              Transferability.  Neither the Restricted Stock Units prior to
becoming vested pursuant to Section 2 nor any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of the Grantee
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

 

6.              Grantee’s Continued Service on the Board and Continued Service
as its Chairman. Nothing contained in this Agreement or in any other agreement
entered into by the Company and the Grantee guarantees that the Grantee will
continue to serve as a member of the Board or as the Chairman of the Board for
any specified period of time.

 

7.              Change in Capitalization. If any event described in Section 9 of
the Plan occurs, this Agreement and the Restricted Stock Units [applicable only
to future awards made for service for fiscal years after fiscal 2016: (and any
Deferred Shares due to be delivered hereunder)] shall be adjusted to the extent
required or permitted, as applicable, pursuant to Section 9 of the Plan.

 

8.              Taxes. The Grantee shall have full responsibility, and the
Company shall have no responsibility, for satisfying any liability for any
federal, state or local income or other taxes required by law to be paid with
respect to such Restricted Stock Units, including upon the vesting of the
Restricted Stock Units and the delivery of any RSU Shares. The Grantee is hereby
advised to seek his or her own tax counsel regarding the taxation of the grant
and vesting of the Restricted Stock Units hereunder [applicable only to future
awards made for service for fiscal years after fiscal 2016:

 

3

--------------------------------------------------------------------------------


 

(and the tax consequences of any deferral election made in respect of the
delivery of any RSU Shares)].

 

9.              Limitation on Obligations.  This Restricted Stock Unit Award
shall not be secured by any specific assets of the Company or any of its
Subsidiaries, nor shall any assets of the Company or any of its Subsidiaries be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under this Agreement.  In addition, the Company shall not be liable
to the Grantee for damages relating to any delays in issuing the share
certificates or electronic delivery thereof to him (or his designated entities),
any loss of the certificates, or any mistakes or errors in the issuance or
registration of the certificates or in the certificates themselves.

 

10.       Securities Laws.  The Company may require the Grantee to make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws.  The
granting of the Restricted Stock Units hereunder shall be subject to all
applicable laws, rules and regulations and to such approvals of any governmental
agencies as may be required.

 

11.       Notices.  Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary or his or
her designee, and any notice to be given to the Grantee shall be addressed to
him at the address given beneath his signature hereto.  By a notice given
pursuant to this Section 11, either party may hereafter designate a different
address for notices to be given to him.  Any notice that is required to be given
to the Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 11.  Any
notice shall have been deemed duly given when delivered by hand or courier or
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

12.       Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

13.       Section 409A of the Code.  The provisions of Section 10(c) of the Plan
are hereby incorporated by reference.

 

14.       Restricted Stock Units Subject to Plan. The Restricted Stock Unit
Award and the Shares issued to the Grantee upon payment of the Restricted Stock
Units shall be subject to all terms and provisions of the Plan, to the extent
applicable to the Restricted Stock Units and such Shares. In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.

 

15.       Amendment and Termination. This Agreement may be modified in any
manner consistent with Section 10 of the Plan.

 

16.       Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all

 

4

--------------------------------------------------------------------------------


 

interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other interested persons.  No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Restricted
Stock Unit Award.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

 

17.       Rights as Shareholder. Except as may be otherwise provided in
Section 7 of this Agreement, the holder of a Restricted Stock Unit Award shall
not be, nor have any of the rights or privileges of, a shareholder of the
Company in respect of any Shares issuable upon the payment of a vested
Restricted Stock Unit unless and until a certificate or certificates
representing such Shares shall have been issued by the Company to such holder
or, if the Common Stock is listed on a national securities exchange, a book
entry representing such Shares has been made by the registrar of the Company.

 

18.       Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

[Name]

 

[Address]

 

6

--------------------------------------------------------------------------------
